MERRILL, Circuit Judge, dissenting:
I dissent and would leave the parties where they are.
After giving its promotional exam and publishing the initial results, the City of San Francisco was between a rock and a hard place. It could not, consistent with the Consent Decree, use the initial results, which had an adverse impact on black and women officers. But complying with the consent decree seemed unfair to those non-minority officers who had studied hard and thought they had passed the exam, but would be displaced by minority officers.
The court today holds that the City should have given a new test instead of reweighting the three components of the same test. Yet in order to eliminate the adverse impact, the City had to reduce the number of non-minorities eligible for promotion and increase the number of eligible women and blacks. This affirmative action, mandated by the consent decree, necessarily came at the expense of white male officers. Whether this legal obligation had been accomplished by reweighting or by the giving of a new test, the result would be the same: fewer white males and more blacks and women on the eligibility list. Since the results of the original test were made known, the white males who eventually must surrender their promotions will know they have done so no matter which method is utilized. I see nothing to be gained by putting the city to the expense of a new test.